UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1355


In re:   SHANI NURANI SHIEKH ABRAR,

                      Petitioner.



On Petition for Writ of Mandamus.     (No. 2:11-cr-00034-RBS-DEM-3)


Submitted:   July 21, 2016                  Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shani Nurani Shiekh Abrar, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shani Nurani Shiekh Abrar petitions for a writ of mandamus

seeking an order compelling the district court to appoint him

counsel to assist Abrar in filing a habeas motion.                                   Mandamus

relief     is     a    drastic        remedy     and      should      be    used     only    in

extraordinary circumstances.                  Kerr v. U.S. Dist. Court, 426 U.S.
394,    402     (1976);      United     States      v.    Moussaoui,        333 F.3d 509,

516-17 (4th Cir. 2003).                Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Abrar has not established that he has a clear right to

appointment       of       counsel,     or     that      extraordinary       circumstances

exist    justifying          mandamus       relief.        Accordingly,        although      we

grant    leave        to    proceed    in     forma      pauperis,     we    deny        Abrar’s

petition and supplemental petition for a writ of mandamus.                                    We

dispense        with       oral   argument      because         the    facts       and    legal

contentions       are      adequately        presented     in    the   materials          before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                                2